DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ronald Embry on 04/06/2021.

The application has been amended as follows: 

In The Claims:
Claim 18 has been amended to read:
18.    (Currently Amended) A non-explosive downhole tubular cutter, the cutter comprising:
a carrier body holding a thermate material;
a head connected to the carrier body and comprising a diverter section and a body axially moveable relative to the diverter section from a closed position in contact with the diverter section to an open position forming a 360 degree port between the [[axially separated]] body and the diverter section in response to ignition of the thermate material, the head having a larger outside diameter than the carrier body, wherein the body is part of a one-way valve; and
a channel extending through the diverter section from the thermate material to the port.

Claim 21 has been cancelled
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: No reference or combination of references was found which taught or made obvious the moving of a one way valve to allow products from thermate ignition to escape a cutting or perforating tool.
US 2789004 A discloses a one-way valve 42 which ejects products of energetic material ignition but this is not a cutting or perforating tool and is instead a fishing tool. 
US 4298063 A discloses a tool where the area from which cutting fluids are emitted having a larger diameter than the rest of the body in a cutting tool but fails to disclose the one-way valve as claimed.
US 20100258292 A1 discloses valve member 52 which allows for escape of propellant gases from propellant 30 but this is a fracturing tool not a perforating or cutting tool and the propellant is not thermate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIPP CHARLES WALLACE whose telephone number is (571)270-1162.  The examiner can normally be reached on Monday - Friday 12:00 PM - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIPP C WALLACE/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        04/08/2021